"This case comes before the court on defendant’s motion for summary judgment. Plaintiff has alleged several causes of action arising out of negotiations between the Federal Aviation Administration and plaintiff over the sale of computerized simulators for training air traffic controllers. No formal contract signing ever took place, but plaintiff offers theories of express contract, implied contract, equitable estoppel, and arbitrary procurement cancellation as alternative grounds for recovery.
"Defendant filed a motion for summary judgment, disclaiming all liability and offering massive evidentiary support for its motion. Plaintiffs answer is equally voluminous. Because the court believes there is a substantial likelihood that part or all of the case can be resolved by summary judgment yet wishes the assistance of a trial *942judge in the review of the numerous documents and affidavits submitted, which raise potential factual disputes, "it is hereby ordered that the case is referred to the Trial Division under Rule 54 for a recommendation on defendant’s motion, or for other proceedings in the discretion of a trial judge pursuant to Rule 55.”